Colcock, J.
delivered the opinion of the Court.
These are not sufficient grounds on which to set aside the verdict, for it was clear that alterations had been made by defendant after he began to build, and there was proof that the house was worth $1000. The defendant himself, by producing the original estimate, proved that the timber was to be furnished by the plaintiff,'and if it had not been done, could have shown that he had furnished some of the materials, and to what amount. It appears that the Jury gave the plaintiff his demand, deducting the discount of the defendant as far as it was proven or admitted, and I think have done justice to the parties. I am against the motion.
The other J udges concurred,
*474L